This is an application by Al Williams for a writ of habeas corpus to obtain admission to bail on the *Page 256 
charge of murder, complaint filed May 24, 1921, before Geo. R. Childers, justice of the peace of Antlers township, Pushmataha county, charging the murder of one W.L. Bowlin, wherein upon his preliminary examination petitioner was bound over to the district court without bail.
Petitioner avers that heretofore he has applied to the district court of said county for a writ of habeas corpus to be admitted to bail and on the hearing thereon bail was denied.
Petitioner avers that upon the evidence introduced at his preliminary examination, together with the affidavits of certain other persons, which are presented herewith, it is shown that the proof of his guilt is not evident, nor the presumption thereof great, that therefore petitioner is entitled to be let to bail pending his trial on said charge.
The evidence for the state offered on the preliminary examination shows that about sunrise on the 19th day of May, 1921, the petitioner did kill and murder W.L. Bowlin, by shooting him with a shotgun; that the charge entered behind the right ear, a few shot entering the neck and shoulder. The shooting occurred on the place of the deceased, in a small pasture where he kept his work horses. The evidence shows that the body was found a few minutes later in a little glade surrounded by a thicket and two bridles were lying near the body. No weapon of any kind was found on or near the body. Petitioner admits the killing, but claims that it was done in his necessary self-defense.
We have examined the record and without entering into a discussion of the facts as disclosed by the proof, we deem it only necessary to say that upon a careful consideration of all the testimony presented in support of the application, we are of opinion that petitioner is not entitled to be let *Page 257 
to bail as a matter of legal right. It is therefore considered and ordered that the writ be denied and bail refused.